id office uilc cca-401348-10 ------------- number release date from ----------------- sent thursday april pm to -------------------- cc ---------------------------- subject re counsel assistance requestl --------- --------- in looking at the totalization_agreement it seems pretty clear here that the employer must pay only us social_security_taxes and not foreign social_security_taxes agreement provides that they are liable for united_states fica_taxes i would say fica_taxes should be collected regardless of whether they paid foreign social_security_taxes an employer does not have an election whether to pay us or foreign social_security_tax if it is employment for united_states fica tax purposes under the totalization_agreement as you may know sec_3121 provides an election to pay us fica_taxes in situations where foreign social_security_taxes would otherwise apply but this is a prospective election and in any event is not applicable here the employer owes united_states fica_taxes if it is employment under the totalization_agreement the employer should file for a refund of the foreign social_security_tax to the extent that is available if it wants to avoid double_taxation in light of the fact that the totalization the employer's failure to pay us social_security_tax and failure to issue forms w-2 could have an adverse effect on the employee's social_security coverage also sec_3121 has indicated a congressional concern that the irs fully enforce the fica tax_liability of employers with respect to employees working overseas to have an irs policy of fica tax forgiveness where the employer pays foreign social_security erroneously rather than united_states social_security would be difficult to defend and without legal justification as far as i know --------
